Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered September 6, 1994, convicting defendant upon his plea of guilty of the crime of operating a motor vehicle while under the influence of alcohol.
Defendant pleaded guilty to the crime of operating a motor vehicle while under the influence of alcohol and was sentenced to six months in jail and five years’ probation. On appeal, he argues that the sentence is harsh and excessive. Upon reviewing the record, we disagree. At the time defendant was arrested for the subject crime, he was awaiting sentencing on an *756unrelated driving while intoxicated misdemeanor charge. In view of this, as well as defendant’s failure to adequately address his drug and alcohol abuse problems, we find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.